Order of Appellate Division in so far as appealed from by defendants affirmed, with costs to relator-appellant; and in so far as appealed from by the relator order of the Appellate Division reversed and the proceeding remitted to Special Term to proceed in accordance with the ruling in *Page 584 People ex rel. Manhattan Square Beresford, Inc., v. Sexton
(284 N.Y. 145), with costs in all courts to the relator-appellant. The court was not justified in finding a valuation of the building for the year 1931 and subsequent years higher than the reproduction cost thereof less depreciation as shown by the evidence, in the absence of extraordinary circumstances not present here. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ.